DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 refers to “the angled track” of antecedent claim 1. However, claim 1 does not disclose an angled track. Claim 3 does appear to disclose an angled track. Based on this, for the purpose of consideration on the merits, claim 16 will be treated as depending on claim 3 instead of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vier (US 9,535,457), hereafter referred to as Vier’457.

Referring to independent claim 1, Vier’457 anticipates a system including a docking device (docking station 10, see figure 1 and column 7, line 3) and a computing device (computer 50, see figure 1 and column 7, lines 2-3), wherein the docking device comprises: a magnet array to align the computing device with a mounting device on the docking device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station, see figure 1 and column 7, lines 5-9); and a locking blade that inserts from the mounting device into the computing device in a 3-dimensional (3D) motion (restraint constrains computer 50 along three degrees of translational freedom, see figure 1 and column 7, lines 2-5; bottom portion 52 inserted within cradle 12, see figure 1 and column 5, lines 59-62).

As to claim 3, Vier’457 anticipates the system of claim 1, wherein the locking blade follows an angled track in an outwards motion from the mounting device into the computing device (rotational motion of a cam actuator into a linear motion of a latch to extend out of a docking station, column 2, lines 50-55; restraint constrains computer 50 along three degrees of translational freedom, see figure 1 and column 7, lines 2-5).

As to claim 9, Vier’457 anticipates the system of claim 1, wherein the computing device comprises a mounting port on a mounting side, wherein the mounting port provides a flat profile to a back surface of the computing device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station 10, see figure 1 and column 7, lines 5-9; bottom portion 52 used for communicating data and/or power between computer 50 and docking station 10, see figure 1 and column 5, lines 16-21).



As to claim 11, Vier’457 anticipates the system of claim 9, wherein the computing device comprises a dock interface that forms a data connection and a power connection between the computing device and the mounting device (bottom portion 52 used for communicating data and/or power between computer 50 and docking station 10, see figure 1 and column 5, lines 16-21).

As to claim 17, Vier’457 anticipates the system of claim 1, wherein the magnet array comprises multiple separate magnetic arrays (portable computer 50 and docking station 10 each include multiple magnets, see figure 2 and column 7, lines 23-27), each separate magnetic array having multiple, different magnetic poles arranged to match a corresponding array on the other of the computing device or docking device (magnets 58 and 18 aligned and configured to contact one another when computer is docked, see figure 2 and column 7, lines 20-23).

Note that independent claim 18 contains the corresponding limitations of independent claim 1 and claim 17 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 in view of Chiang (US 2018/0122201, filed in the US December 1, 2016), hereafter referred to as Chiang’201.

As to claim 2, Vier’457 does not appear to explicitly teach the system of claim 1, wherein the docking device comprises a swivel device that allows the computing device to rotate through at least a 180 arc around a vertical axis after docking.
However, Chiang’201 teaches a swivel device that allows the computing device to rotate through at least a 180 arc around a vertical axis after docking (top cover 20 and bottom cover 21 combined along a vertical direction with rotary fixing slices 23, see figure 3A and paragraph 50, lines 1-6).

Prior to the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Chiang’201 before them, to modify the system of Chiang’201 to include the vertically-arranged swivel device of Chiang’201 by combining swivel components along a vertical direction with rotary fixing slices contained therein.
The motivation for doing so would have been to provide a novel fixing structure to achieve desired display and anti-theft purposes (paragraph 8, lines 1-3).
Therefore, it would have been obvious to combine Vier’457 and Chiang’201 to bring about the invention as claimed.

As to claim 6, Chiang’201 teaches the system of claim 1, wherein the mounting device comprises a motor to drive the locking blade into the computing device in the 3D motion (motor rotates rotating disc in a direction causing rotary fixing slices to be rotated to be inserted into a groove, paragraph 16, lines 7-13).
Prior to the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Chiang’201 before them, to modify the system of Chiang’201 to include the motor of Chiang’201 by incorporating a motor into the docking station.
The motivation for doing so would have been to provide a novel fixing structure to achieve desired display and anti-theft purposes (paragraph 8, lines 1-3).

Claims 4-5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 in view of Rosenberg et al. (US 2014/0059263), hereafter referred to as Rosenberg’263.

As to claim 4, Vier’457 does not appear to explicitly teach the system of claim 1, comprising a wireless interface to provide a data interface between the computing device and the docking device.
However, Rosenberg’263 teaches a wireless interface to provide a data interface between the computing device and the docking device (wireless connection via NFC, Bluetooth, or Wi-Fi, paragraph 17, lines 6-9).
Vier’457 and Rosenberg’263 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Rosenberg’263 before them, to modify the system of Vier’457 to include the wireless interface of Rosenberg’263 by incorporating a wireless radio into the docking station.
The motivation for doing so would have been to accommodate the ever-increasing popularity of mobile computing devices (paragraph 8, lines 2-5).
Therefore, it would have been obvious to combine Vier’457 and Rosenberg’263 to bring about the invention as claimed.

As to claim 5, Rosenberg’263 teaches the system of claim 1, comprising a wireless power device to provide power to the computing device from the mounting device (reclined inductive surface to charge a mobile device, paragraph 17, lines 4-6).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Rosenberg’263 before them, to modify the system of Vier’457 to include the wireless power device of Rosenberg’263 by incorporating an inductive surface into the docking station.


As to claim 16, Rosenberg’263 teaches the system of claim 3, wherein the angled track has a flat portion parallel to a rear surface of the computing device (inductive surface 130, see figure 1 and paragraph 29, line 2) and a second angled portion that angles away from the mounting device and toward the computing device (stop-lip 180, see figure 1 and paragraph 29, line 5).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Rosenberg’263 before them, to modify the system of Vier’457 to include the flat surface of Rosenberg’263 because it would be a simple design decision that would not require undue experimentation to implement.
The motivation for doing so would have been to accommodate the ever-increasing popularity of mobile computing devices (paragraph 8, lines 2-5).

Note that claim 19 appears to disclose the same subject matter as the combination of claims 3 and 16 as shown above; therefore, they are rejected by the same reasoning accordingly.

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 in view of Wang et al. (US 2016/0216733), hereafter referred to as Wang’733.

As to claim 7, Vier’457 does not appear to explicitly teach the system of claim 1, wherein the docking device comprises a tablet communicator to control a mounting process with the computing device.

Vier’457 and Wang’733 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Wang’733 before them, to modify the system of Wang’733 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).
Therefore, it would have been obvious to combine Vier’457 and Wang’733 to bring about the invention as claimed.

As to claim 8, Wang’733 teaches the system of claim 7, wherein the tablet communicator sends an alert command to the computing device before releasing the computing device from the mounting device (sensor 114 sends warning signal to controller 112, see figure 3, step 320 and paragraph 29, lines 5-10).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Wang’733 before them, to modify the system of Vier’457 to include the alert command of Wang’733 by sending a warning signal to a controller.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

As to claim 12, Wang’733 teaches the system of claim 9, wherein the computing device comprises a dock communicator to control a mounting process with the mounting device (sensor 114 in tablet 500 detects when release 134 is activated, see figure 5 and paragraph 34, lines 9-13).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Wang’733 before them, to modify the system of Vier’457 to include the dock communicator of Wang’733 by incorporating a sensor to detect an activation of a release.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

As to claim 13, Wang’733 teaches the system of claim 12, wherein the dock communicator is to send a release command to the mounting device to allow the computing device to be removed from the mounting device (controller 112 issues command to battery 250 of docking station to provide power to storage 124 in order to enable either completion of the operation or safe shutdown, see figure 4, step 440 and paragraph 33, lines 4-11).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Wang’733 before them, to modify the system of Wang’733 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).

s 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 in view of Takahama (US 6,119,184), hereafter referred to as Takahama’184.

Referring to independent claim 14, Vier’457 teaches a method for coupling a computing device to a mounting device, comprising: aligning the computing device with the mounting device via magnets built into the computing device and the mounting device (stability through magnetic structures on back surface 54 of computer 50 and support surface 14 on docking station, see figure 1 and column 7, lines 5-9); and engaging locking clamps into the computing device from the mounting device in a 3D motion (restraint constrains computer 50 along three degrees of translational freedom, see figure 1 and column 7, lines 2-5).
Vier’457 does not appear to explicitly teach detecting that a power connection, a data connection, or both has been made; wherein the locking is in response to the detection of the power connection, the data connection, or both.
However, Takahama’184 teaches detecting that a power connection, a data connection, or both has been made (MPU 20 detects power on of main body 1 and sends command to MPU 21 of expansion device 2 to turn on the power supply, see figure 8 and column 6, lines 37-41), wherein the locking is in response to the detection of the power connection, the data connection, or both (when receiving command, MPU 21 locks electronic locking by locking open-close lever 8, see figure 8 and column 6, lines 41-45).
Vier’457 and Takahama’184 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Takahama’184 before them, to modify the 
The motivation for doing so would have been to meet the necessity of interlocking controlling the main body and the extension device (column 6, lines 31-33).

As to claim 15, Takahama’184 discloses the method of claim 14, comprising: detecting a button press on the mounting device (depression of a hot key, column 5, lines 22-23); and releasing the computing device from the mounting device in response to the pressing of the button (hot undock disconnects extension device from main device, column 5, lines 19-23).
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457 and Takahama’184 before them, to modify the method of Vier’457 to include the connection detection of Takahama’184 by configuring the processing unit of the docking station to detect a hot key.
The motivation for doing so would have been to allow the device to continue to be used regardless of whether a device is connected (column 6, lines 21-25).

Note that claim 20 contains similar subject matter to independent claim 14 as shown above; therefore, it is rejected by the same reasoning accordingly.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vier’457 and Takahama’184 as applied to claim 14 above, and further in view of Wang’733.

As to claim 15, Wang’733 teaches the method of claim 14, comprising: detecting a button press on the mounting device (sensor 114 detects when release 134 is activated, see figure 1 and paragraph 
Vier’457, Takahama’184, and Wang’733 are analogous because they are both drawn to the same inventive field of docking stations.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vier’457, Takahama’184, and Wang’733 before them, to modify the method of Wang’733 and Takahama’184 to include the tablet communicator of Wang’733 to include a sensor detecting the status of a connection with a computer device.
The motivation for doing so would have been to prevent problems caused by improper undocking actions (paragraph 13, lines 1-5).
Therefore, it would have been obvious to combine Vier’457, Takahama’184, and Wang’733 to bring about the invention as claimed.

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.

Referring to independent claim 1, the Applicant argues that Vier does not disclose a locking blade that inserts from the mounting device into the computing device (page 8, lines 12-17).
The Examiner respectfully submits that Vier discloses a docking within a cradle, as shown in column 5 of Vier.

Further referring to independent claim 1, the Applicant argues that Vier does not disclose a three-dimensional motion of the locking blade (page 8, line 18 – page 9, line 2).


As to claim 3, the Applicant argues that Vier does not disclose an angled track of movement for the locking blade.
The Examiner respectfully submits that the cam actuator of Vier rotates to move the device.

Applicant’s arguments, see pages 9-10, filed August 6, 2021, with respect to the rejection(s) of claim(s) 14 under Vier’457 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahama’184.

As to the dependent claims that are otherwise argued to be allowable, the arguments appear to simply invoke the argued allowability of the antecedent claim(s). The response to the antecedent claim-related arguments is applied hereto accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizoguchi et al. (US 6,629,182) discloses detecting presence/absence of docking components.
Rui (US 8,352,660) discloses sending a locking signal to a latch pin in response to detecting a stable power supply status.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184